Citation Nr: 1726573	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971, including service in the Republic of Vietnam from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his October 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for October 2015, and the Veteran was provided notice of the hearing in September 2015.  In October 2015, prior to the hearing, the Veteran withdrew his request.  

This matter was previously before the Board in December 2015 when it was remanded for additional development.  It has been returned for further appellate consideration 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran withdrew his previous request for a hearing in October 2015.  

Subsequently, the Veteran's representative submitted additional argument accompanied by a VA Form 9 in February 2016 and again in July 2016.  On both occasions, the box on the form to request a hearing before the Board at the RO was checked.   

On May 23, 2017, the Veteran and his representative were contacted by letter and asked to clarify whether or not they desired a hearing.  They were notified that unless a reply was received within 30 days the Board would use the previous selection to determine the choice of hearing.  Here, the Veteran requested a hearing at the RO (Travel Board as noted on the above VA Form 9s.  As of the date of this decision, more than 30 days have passed, and no reply has been received.  As such, this appeal will be remanded for a Travel Board hearing before a VLJ.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO (Travel Board hearing). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



